MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                   FILED
      this Memorandum Decision shall not be                               Sep 14 2016, 8:35 am
      regarded as precedent or cited before any                                CLERK
      court except for the purpose of establishing                         Indiana Supreme Court
                                                                              Court of Appeals
      the defense of res judicata, collateral                                   and Tax Court


      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Casey D. Cloyd                                           Jennifer D. Wilson Reagan
      Indianapolis, Indiana                                    Wilson & Wilson
                                                               Greenwood, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Angel Hill,                                              September 14, 2016
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               41A01-1510-DR-1730
              v.                                               Appeal from the Johnson Circuit
                                                               Court
      Bradley S. Bergman,                                      The Honorable Michael R. Auger,
      Appellee-Petitioner.                                     Judge pro tem
                                                               Trial Court Cause No.
                                                               41C01-0407-DR-266



      Pyle, Judge.


                                       Statement of the Case
[1]   Angel Hill (“Mother”) appeals the trial court’s order granting her former

      husband, Bradley S. Bergman’s (“Father”), motion to modify custody of their


      Court of Appeals of Indiana | Memorandum Decision 41A01-1510-DR-1730 | September 14, 2016    Page 1 of 9
      two minor children. On appeal, she argues that the trial court erred when it

      modified custody in favor of Father because the evidence did not support its

      findings, and the findings did not support its conclusion that there had been a

      substantial change in the parents’ circumstances. Because we conclude that the

      evidence did support the trial court’s findings, and its findings did support its

      conclusion, we affirm.


                                                     Issue
              Whether the trial court erred when it granted Father’s motion to
              modify custody of his minor children.

                                                     Facts
[2]   Mother and Father (collectively, “the parents”) married and had two children

      together—S.B., born in July 1998, and B.B., born in December 2002

      (collectively, “the children”). On June 17, 2004, the parents dissolved their

      marriage and agreed that Mother would have primary physical custody of the

      two minor children.


[3]   Over ten years later, on March 5, 2014, Mother, filed a pro se notice of her

      intent to relocate with the children from Whiteland, Indiana to Florida. At that

      point, S.B. was fifteen years old and B.B. was eleven years old. Father objected

      to the relocation, and the two entered into mediation. Through mediation, they

      resolved the issue and filed a mediated agreed entry (“Agreed Entry”) with the

      trial court on July 25, 2014. The trial court approved the Agreed Entry on

      August 20, 2014. In the Agreed Entry, Mother agreed that she would not file

      any further relocation requests before S.B. graduated from high school. This

      Court of Appeals of Indiana | Memorandum Decision 41A01-1510-DR-1730 | September 14, 2016   Page 2 of 9
      condition was dependent upon whether Mother or her significant other were

      able to find any employment without relocating. Mother and Father also

      agreed that they would “evenly divide all school expenses, including, but not

      limited to, book fees and school clothing.” (App. 21).


[4]   In spite of her agreement that she would not relocate, Mother moved to

      Franklin, Indiana within two weeks of entering into the Agreed Entry and

      failed to notify Father of the relocation. She lived there until November 2014.

      While in Franklin, Mother enrolled B.B. in a Franklin public school and placed

      S.B. in an online school. For at least a week during the school semester, S.B.

      had to live with Mother’s friend because she did not have adequate internet

      access at home for her online school. She also failed five out of her seven

      classes that semester.


[5]   In November 2014, Mother moved with the children to Martinsville, Indiana,

      again failing to notify Father of the move. Father discovered that Mother had

      moved with the children through Facebook. In Martinsville, Mother enrolled

      both of the children in public schools, and S.B. began to get better grades in her

      classes again. She received “‘As’ and ‘Bs’” and B.B. received “‘Cs and Ds.’”

      (Tr. 26).


[6]   On December 26, 2014, Father filed a motion to modify custody, parenting

      time, and support (“custody motion”), as well as a request for a mediation

      referral order. The trial court issued the referral for mediation, and the parents

      entered into mediation again to discuss the matters Father had raised in his


      Court of Appeals of Indiana | Memorandum Decision 41A01-1510-DR-1730 | September 14, 2016   Page 3 of 9
      custody motion. This time, though, they could not resolve their disagreements

      through mediation. As a result, the trial court held a hearing on Father’s

      custody motion on September 1, 2015.


[7]   At the custody modification hearing, Father testified to the above facts,

      including that Mother had relocated twice without notifying him. He also

      submitted evidence that he had spent $354.60 on school supplies for the

      children. He testified that Mother had not paid for half of the school supplies as

      required by the Agreed Entry.


[8]   Also at the hearing, Father testified that he had been in Mother’s apartment the

      previous Sunday and had observed that “[i]t was dirty and there [were] stains

      on the floor and dirty clothes on the furniture.” (Tr. 12). He also said that it

      “smelled like dog.” (Tr. 12). In contrast, he testified that he lived with his

      mother, whose house was “immaculate.” (Tr. 13). He said that the children

      had a room that they shared there.


[9]   Finally, Father also testified that Mother had been posting pictures and

      statements on Facebook that he believed were inappropriate because Mother

      was friends on Facebook with S.B., who was only seventeen years old at that

      point. He introduced two pictures from Mother’s Facebook profile as evidence.

      In one picture, Mother appeared to be in a sex shop with her sister, making

      lewd gestures with the merchandise. In another, Mother was “modeling a

      bikini.” (Tr. 17).




      Court of Appeals of Indiana | Memorandum Decision 41A01-1510-DR-1730 | September 14, 2016   Page 4 of 9
[10]   Mother appeared pro se at the hearing. She testified that she had failed to

       provide Father with notice of her relocations to Franklin and Martinsville

       because she thought she was only required to give him notice if she moved to

       Florida. She said that, even though she had not filed legal notice of her

       relocation, she had orally informed Father of the move, and he had not missed

       any of his parenting time as a result.


[11]   At the conclusion of the hearing, the trial court took the matter under

       advisement. Then, on September 24, 2015, the trial court granted Father’s

       custody motion and awarded him primary physical custody. In its order, the

       trial court found that there had been “a substantial and continuing change in

       circumstances warranting a modification of [its] orders regarding custody.”

       (App. 13). Specifically, it noted that Mother had relocated twice after she had

       agreed not to do so and had failed both times to provide Father with notice of

       the relocation. The court also found that:

               Additionally, the evidence presented at the hearing on Father’s
               petition further revealed the general pattern of instability in
               Mother’s life. On the contrary, the evidence established that
               Father consistently resided in the same residence, that the
               children had their own room at Father’s house, that Father had
               the children consistently nearly every weekend as well as nearly
               all summer.

       (App. 13). Based on these factors, the trial court concluded that it was in the

       children’s best interests that Father be awarded primary physical custody and

       that Mother be awarded parenting time in accordance with the Indiana

       Parenting Time Guidelines. Mother now appeals.


       Court of Appeals of Indiana | Memorandum Decision 41A01-1510-DR-1730 | September 14, 2016   Page 5 of 9
                                                   Decision
[12]   Mother argues that the trial court erred in modifying custody of the children.

       Specifically, she contends that: (1) there was no evidence that the trial court

       considered the statutory factors it was required to consider prior to modifying

       custody; (2) there was no evidence that her actions had a negative impact on the

       children; and (3) the findings of fact that the trial court cited in support of its

       conclusion that custody should be modified were isolated instances of

       misconduct, which may not support a modification of custody. We will

       address each of these arguments in turn.


[13]   Under INDIANA CODE § 31-17-2-21, a trial court may not modify a child

       custody order unless:

               (1) the modification is in the best interests of the child; and

               (2) there is a substantial change in one (1) or more of the factors
                   that the court may consider . . . .

       The relevant factors the court may consider in making its determination are:

               (1) The age and sex of the child.

               (2) The wishes of the child’s parent or parents.

               (3) The wishes of the child, with more consideration given to the
                   child’s wishes if the child is at least fourteen (14) years of age.

               (4) The interaction and interrelationship of the child with:

                       (A) the child’s parent or parents;

                       (B) the child’s sibling; and

                       (C) any other person who may significantly affect the
       Court of Appeals of Indiana | Memorandum Decision 41A01-1510-DR-1730 | September 14, 2016   Page 6 of 9
                              child’s best interests.

                (5) The child’s adjustment to the child’s:

                         (A) home;

                         (B) school; and

                         (C) community.

                (6) The mental and physical health of all individuals involved.

                (7) Evidence of a pattern of domestic or family violence by either
                    parent.

                (8) Evidence that a child has been cared for by a de facto
                    custodian . . . .

       I.C. § 31-17-2-8.


[14]   Where, as here, the trial court entered findings of fact and conclusions of law,

       we apply a two-tiered standard of review.1 Heagy v. Kean, 864 N.E.2d 383, 388

       (Ind. Ct. App. 2007), trans. denied. We first determine whether the evidence

       supports the trial court’s findings of fact and then determine whether the

       findings support the conclusions and judgment. Id. We may reverse the

       judgment only if there is no evidence to support the findings or no findings to

       support the judgment. Id. When conducting our review, we neither reweigh

       the evidence nor reassess the credibility of the witnesses. Id. In addition, we




       1
        Notably, Father did not include this standard of review in his Appellee’s Brief. We remind Father’s
       attorney that, pursuant to Appellate Rule (A)(8), the argument for each party must include, “for each issue, a
       concise statement of the applicable standard of review[.]”

       Court of Appeals of Indiana | Memorandum Decision 41A01-1510-DR-1730 | September 14, 2016          Page 7 of 9
       view the evidence and inferences therefrom in the light most favorable to the

       judgment. Id.


[15]   Mother first argues that the trial court erred in modifying custody because there

       was no evidence that the court considered the statutory factors listed in

       INDIANA CODE § 31-17-2-8. However, we addressed the same issue in Kanach

       v. Rogers, 742 N.E.2d 987, 989 (Ind. Ct. App. 2001), and held that, while a trial

       court must consider the statutory factors and find that there has been a

       substantial change, it need not enumerate the factors or specify which of the

       factors has substantially changed. Here, there was evidence that the trial court

       considered at least one of the factors—the children’s adjustment to their

       home—because it found that Mother had relocated twice even though she had

       agreed not to do so in the Agreed Entry. The trial court also found that

       Mother’s housing was generally unstable compared to Father’s. Accordingly,

       we do not find it dispositive that the trial court did not explicitly cite to

       INDIANA CODE § 31-17-2-8.


[16]   Next, Mother contends that there was no evidence that any of her actions had a

       negative impact on the children. However, she does not cite any authority for

       her proposition that a custody order must have a negative impact on a child

       before the trial court may modify the custody arrangement. To the contrary,

       our standard is to determine what is in “best interests of the child[ren].” I.C. §

       31-17-2-21. This standard applies even in cases where neither parent has had a

       negative impact on his or her children. See id.



       Court of Appeals of Indiana | Memorandum Decision 41A01-1510-DR-1730 | September 14, 2016   Page 8 of 9
[17]   Finally, Mother asserts that the trial court improperly modified custody because

       her actions constituted only “isolated instances of misconduct.” (Mother’s Br.

       14). As evidence that her misconduct was “isolated,” she notes that she moved

       the children only twice, that S.B.’s grades had improved in her new Martinsville

       public school prior to the hearing, and that Father’s testimony that her house

       was not clean was based on only one visit to her house. She cites to Wallin v.

       Wallin, 668 N.E.2d 259, 261 (Ind. Ct. App. 1996), in support of her argument

       that such acts were improper to support a custody modification. There, we held

       that a noncustodial parent must show more than isolated acts of misconduct by

       the custodial parent to warrant a modification of custody. Id.


[18]   Here, however, Father has shown more than isolated acts of misconduct. We

       conclude that Mother’s argument is merely an invitation to reweigh the

       evidence, which we will not do. Heagy, 864 N.E.2d at 388. The trial court

       specifically found that her conduct “revealed the general pattern of instability,”

       (App. 13), and it is not our place to re-characterize the evidence. See id.

       Accordingly, we affirm the trial court’s order granting Father’s motion to

       modify custody.


[19]   Affirmed.


       Kirsch, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A01-1510-DR-1730 | September 14, 2016   Page 9 of 9